



DATE December 12, 2018








(1)    OPTION SELLERS
            
(2)    POWERSTEERING SOFTWARE LIMITED


(3)    ADESTRA LIMITED












                                                                                             


SHARE PURCHASE AGREEMENT
relating to the acquisition of certain of the
issued share capital of
ADESTRA LIMITED
                                                                                             













--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.DEFINITIONS AND INTERPRETATION    2
2.SALE AND PURCHASE    4
3.CONSIDERATION    4
4.COMPLETION    7
5.WARRANTIES    8
6.OPTION SELLERS' LIABILITY    8
7.CONFIDENTIALITY AND ANNOUNCEMENTS    9
8.NOTICES    10
9.VOTING POWER OF ATTORNEY    11
10.GENERAL    12
SCHEDULE 1 THE OPTION SELLERS28










1



--------------------------------------------------------------------------------






THIS AGREEMENT IS DATED the 12th    day of December 2018
PARTIES
(1)
THE PERSONS whose names and addresses are set out in column (1) of Schedule 1
(The Option Sellers) (together the “Option Sellers” and each an “Option
Seller”); and

(2)
POWERSTEERING SOFTWARE LIMITED, a private company registered under the laws of
England and Wales with registered number 5587016 whose registered office is at
16 Great Queen Street, Covent Garden, London, WC2B 5AH (the “Buyer”); and

(3)
ADESTRA LIMITED, a private limited company registered under the laws of England
and Wales with registered number 05267378 whose registered office is at Holywell
House, Osney Mead, Oxford, England, OX2 0ES (the “Company”).

INTRODUCTION
(A)
Each Option Seller is the legal and beneficial owner and registered holder of
that number of shares in the capital of the Company set out in column (2) of
Schedule 1 (the “Option Shares”).

(B)
The Option Sellers have agreed to sell, and the Buyer has agreed to purchase,
the Option Shares, in each case on the terms and subject to the conditions of
this Agreement.

AGREEMENT


2



--------------------------------------------------------------------------------






1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, unless expressly stated otherwise, capitalised terms have the
meanings assigned to them in the Majority SPA and the capitalised terms set out
below have the following meanings:
“£” means pounds sterling, being the lawful currency for the time being of the
United Kingdom;
“Adjustment Payment Holdback Amount” means five per cent of the Optionholder
Consideration as defined in Clause 3.1;
“Agreement” means this optionholder share purchase agreement, including the
Introduction and the Schedules;
“Claim” means any claim that the Buyer may have against the Option Sellers or
any of them under this Agreement;
“Completion” means completion of the sale and purchase of the Option Shares in
accordance with Clause 4 (Completion);
“Completion Date” means the date of this Agreement;
“EMI Options” means options granted with the intention of being “qualifying
options” as defined in paragraph 1(2) of Schedule 5 to ITEPA, but excluding any
Unapproved Options;
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003;
“Majority Sellers” means the sellers under the Majority SPA;
“Majority SPA” means the agreement between the Sellers (as defined therein) and
the Buyer dated the date of this Agreement pursuant to which the Sellers agreed
to transfer certain shares in the capital of the Company to the Buyer;
“Option Exercise Amount” means the exercise price in £ payable by each
individual Optionholder to exercise each of his or her Options;
“Option Exercise Monies” means £257,810, being the aggregate of all Option
Exercise Amounts payable in connection with the exercise of the Options
immediately prior to Completion as set out opposite each Option Seller’s name in
colum 3 of Schedule 1 of this Agreement;
“Optionholder” means any employee or former employee of the Group holding
Options;
“Optionholder Proportion” means for the purposes of any adjustment to the
consideration under:
(a)
Clause 3.2(b), the proportion of any excess or shortfall arising out of
determination of the Competion Accounts that is attributable in aggregate to the
Option Sellers calculated pro rata to their percentage shareholding in the
Company immediately prior to Completion; and

(b)
Clause 3.2(c), the proportion of the difference between the actual amount owed
by the Company to HSBC UK Bank plc under the Company’s international business
overdraft facility and asset finance facility on the Completion Date and the
HSBC Debt Amount



3



--------------------------------------------------------------------------------





that is attributable to the Option Sellers calculated pro rata to their
percentage shareholding in the Company immediately prior to Completion;
“Options” means the right to acquire Option Shares held by the Option Sellers
and comprising the EMI Options and the Unapproved Options;
“Option Sellers' Representative” means Bradley Shore;
“Option Shares” means the B Ordinary Shares of £0.000001 each in the capital of
the Company allotted and issued following the exercise of the Options;
“Option Tax Amount” means in relation to a holder of Unapproved Options, any
amount that represents the liability of the Company, any Group Company or former
Group Company or of any other person (apart from the holder of the Unapproved
Options) to account to a Tax Authority for any amount of, or representing,
income tax or social security contributions (whether under the laws of the
United Kingdom or other overseas jurisdiction) that may arise on or in
connection with the exercise of his or her Unapproved Options or the
acquisition, holding, disposal or part-disposal of any of his or her Option
Shares;
“Power of Attorney” means the document by which an Option Seller appoints an
attorney to take all actions required in order to exercise their Options and
effect the sale to the Buyer of his or her Option Shares;
“Proportion” means, in respect of each Option Seller, the percentage set out
opposite such Option Seller's name in column (7) of Schedule 1;
“Share Option Plan” means the Adestra Limited 2017 Share Option Plan established
by the Company on 7 February 2017;


“Tax Authority” means HM Revenue & Customs, the Internal Revenue Service or
equivalent in any other relevant jurisdiction;
“Unapproved Options” means the subsisting Options that are not qualifying EMI
Options but which have been granted by the Company under the Share Option Plan
to, and which are currently held by, non-UK tax resident Option Sellers (such
Optionholders being identified by an asterisk in Schedule 1); and
“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.
1.2
Interpretation

The rules of interpretation as set out in Clause 1.3 of the Majority SPA shall
apply to this Agreement.

2.
SALE AND PURCHASE

2.1
Agreement to sell and purchase

(a)
Each Option Seller shall sell with full title guarantee and free from all
Encumbrances, and the Buyer shall purchase, that number of Option Shares listed
opposite such Option Seller's name in column (2) of Schedule 1 with effect from
the Completion Date together with all rights attached or accruing to such Option
Shares at the date of this Agreement (including, without limitation, the right
to receive any dividend, distribution or return of capital declared, paid or
made on or after the date of this Agreement).



4



--------------------------------------------------------------------------------





(b)
The Buyer shall not be obliged to purchase any Option Shares unless the sale and
purchase of all the Option Shares is completed simultaneously, but completion of
the purchase of some of the Option Shares shall not affect the rights of the
Buyer with respect to the purchase of the others.

2.2
Title

Each Option Seller (acting directly or through a duly appointed attorney):
(a)
agrees and confirms that he or she has delivered to the Company a duly completed
notice exercising his or her Options immediately prior to but conditional upon
Completion and agreeing to sell the Option Shares that he or she acquires on the
exercise of his or her Options; and

(b)
acknowledges and affirms that any Options that he or she holds and which are not
exercised prior to Completion shall not be exercised and shall lapse immediately
on Completion.


3.
CONSIDERATION

3.1
Amount

(a)
The total aggregate consideration for the purchase of the Option Shares under
this Agreement shall, subject to Clause 3.2(e), be £1,053,043 (the “Optionholder
Consideration”).

(b)
The Buyer shall withhold the Adjustment Payment Holdback Amount from the
Optionholder Consideration. The pro rata share of each Option Seller’s amount of
the Adjustment Payment Holdback Amount is set out in column (5) of Schedule 1
and such amounts will be paid to each Option Seller subject to Clause 3.2.

(c)
The Optionholder Consideration shall be satisfied by payment by the Buyer to
each Option Seller (through payments to the Company as agent) of:

(i)
the amount of optionholder consideration as set out against each Option Seller’s
name in column (4) of Schedule 1 payable on Completion (subject to adjustment in
accordance with the remainder of this Clause where applicable); and

(ii)
the amount of the Adjustment Payment Holdback Amount (if any) to be paid to that
Option Seller in accordance with Clause 3.2(b)(ii); and

(iii)
the Option Seller’s Proportion of any upward Adjustment Payment (which is due to
the Sellers and the Option Sellers) subject to and in accordance with Clause 3.6
of the Majority SPA.

(d)
Each Option Seller undertakes to pay to the Company at Completion the Option
Exercise Amount set out against their name in column (3) of Schedule 1 and
directs the Buyer to withhold and pay their portion of the Option Exercise
Monies from their portion of the Optionholder Consideration to the Company in
satisfaction of the Option Exercise Amount.

(e)
Each Option Seller exercising an Unapproved Option acknowledges their obligation
to pay the Option Tax Amount and authorises and directs the Company to receive
the relevant Option Seller’s portion of the Optionholder Consideration (net of
the Option Exercise Amount and subject to Clause 4.3) and, by reference to the
Optionholder Consideration, to deduct and/ or pay, or procure the relevant Group
Company of the



5



--------------------------------------------------------------------------------





Company to deduct and/or pay: (i) such Option Seller’s Option Tax Amount to the
relevant Tax Authority; and (ii) the balance to the Option Seller through
payroll operated by the appropriate Group Company.
(f)
Each of the Option Sellers hereby acknowledges and agrees that:

(i)
all amounts payable under Clause 3.1(a) above shall be apportioned among the
Option Sellers in accordance with Schedule 1, column (6) (The Option Sellers);
and

(ii)
such apportionment shall be valid and binding on all Option Sellers
notwithstanding the provisions of the Articles, to the extent of any
inconsistencies therewith,

and neither the Buyer nor the Company shall be concerned with, and shall have no
liability in respect of, such apportionment.
(g)
All payments referred to in this Clause 3 shall be paid by or on behalf of the
Buyer to the Company’s Bank Account (for onward payment through payroll). The
Buyer’s obligation to make the payments referred to in this Clause 3 shall be
discharged fully by the making of these payments to the Company, and the Buyer
shall have no further obligation to ensure, and shall have no liability for
ensuring, the distribution of any such payments amongst the relevant Option
Sellers.

3.2
Adjustment to consideration

(a)
Pursuant to the Majority SPA, the Buyer and the Majority Sellers must comply
with their respective obligations under Clauses 3.5 to 3.9 of and Schedule 8 to
the Majority SPA, pursuant to which the Completion Accounts are to be prepared
and become final and binding on the Buyer and the Majority Sellers and, by
operation of this clause 3, the Option Sellers.

(b)
On the date falling five Business Days after the date on which the Completion
Accounts become final and binding in accordance with the terms of the Majority
SPA;

(i)
if the Net Working Capital and Cash as set out in the Completion Accounts
exceeds the Target Net Working Capital and Cash, the Buyer shall release the
Adjustment Payment Holdback Amount to the Option Sellers and, provided the
excess is not less than an amount equal to the Threshold, in addition, shall pay
to the Option Sellers an amount equal to the Optionholder Proportion of the
excess above the Threshold and the percentage of the aggregate amount payable
under this Clause 3.2(b)(i) that is payable to each Option Seller shall be equal
to such Option Sellers’ Proportion;

(ii)
if the Net Working Capital and Cash as set out in the Completion Accounts is
less than the Target Net Working Capital and Cash by a figure exceeding the
Threshold, then:

(A)
if the Optionholder Proportion of the shortfall (that is an amount that exceeds
the Threshold) is equal to or in excess of the Adjustment Payment Holdback
Amount then the Buyer shall be permitted to retain the Adjustment Payment
Holdback Amount;

(B)
if the Optionholder Proportion of the shortfall (that is an amount that exceeds
the Threshold) is less than the Adjustment Payment Holdback



6



--------------------------------------------------------------------------------





Amount then the Buyer shall be permitted to withhold an amount equal to such
shortfall from the Adjustment Payment Holdback Amount and thereafter pay the
remaining amount to the Option Sellers in accordance with the Option Seller’s
Proportion; and
(C)
if the Optionholder Proportion shortfall (that is an amount that exceeds the
Threshold) is more than the Adjustment Payment Holdback Amount then, in addition
to the Buyer retaining the Adjustment Payment Holdback Amount pursuant to (A)
above, the Option Sellers shall pay the remaining amount of the Optionholder
Proportion of the shortfall (above the amount of the Threshold) to the Buyer and
the percentage payable under this Clause 3.2(b)(ii)(C) by each Option Seller
shall be equal to such Option Seller’s Proportion.

(c)
To the extent that the aggregate of the amounts owed to HSBC UK Bank plc under
the Company’s international business overdraft facility and asset finance
facility are less than the HSBC Debt Amount on the Completion Date, the Buyer
shall pay to the Option Sellers an amount equal to the Optionholder Proportion
of the difference on the Completion Accounts Agreement Date in accordance with
Clause 3.2(d) and in accordance with each Option Sellers’ Proportion.

(d)
Payment of any amount due to the Option Sellers pursuant to this Clause 3.2
shall be paid in aggregate by the Buyer to the Company’s Bank Account, proof of
payment of which shall be an effective discharge of the Buyer’s obligation to
pay such amounts under this Clause 3.2.

(e)
The Optionholder Consideration shall be deemed to be adjusted by an amount equal
to:

(i)
the aggregate amount of any payment made by any Option Seller to the Buyer in
respect of any Claim;

(ii)
the aggregate amount of any payment made by the Buyer to any Option Seller in
respect of any breach of this Agreement;

(iii)
the aggregate of any amounts paid to the Option Sellers by the Buyer pursuant to
Clause 3.2(c);

(iv)
the aggregate amount of any Adjustment Payment made to the Buyer by the Option
Sellers pursuant to Clause 3.2(b)(ii); and

(v)
the aggregate amount of any Adjustment Payments made to the Option Sellers by
the Buyer pursuant to Clause 3.2(b)(i),

and any adjustment shall be apportioned between the Parties as appropriate in
the context, provided that the Optionholder Consideration shall not be reduced
below zero.

4.
COMPLETION

4.1
Completion shall take place on the Completion Date when the Option Sellers and
the Buyer shall comply with their respective obligations as specified in Clauses
4.2 and 4.3 hereof.

4.2
Option Seller Completion Obligations

On Completion each Option Seller shall deliver to the Buyer:
(a)
a counterpart of this Agreement, duly executed by that Option Seller;



7



--------------------------------------------------------------------------------





(b)
a copy of the Power of Attorney, duly executed by that Option Seller;

(c)
a stock transfer form in the name of the Buyer in respect of all the Option
Shares held by the Option Seller, duly executed by that Option Seller;

and the Option Seller irrevocably and unconditionally authorises the directors
of the Company to, where appropriate, date such documents on the Completion Date
and to deliver such documents to the Buyer at Completion.
4.3
Buyer Completion Obligations

On Completion, the Buyer shall:
(a)
pay to the Company’s Bank Account, on behalf of the Option Sellers, the Option
Exercise Monies; and

(b)
pay to the Company’s Bank Account an amount equal to the Optionholder
Consideration by way of telegraphic transfer for distribution by the Company as
follows:

(A)
without further deduction among the Option Sellers exercising EMI Options; and

(B)
following deduction of the Option Tax Amount (which the Buyer shall pay to the
Company’s Bank Account and shall procure that the Company shall promptly pay to
the relevant Tax Authority to discharge the Option Tax Amount) among the Option
Sellers exercising Unapproved Options,

4.4
The performance by the Option Sellers of their respective obligations under
Clause 4.2 shall be a condition precedent to the performance by the Buyer of its
obligations under Clause 4.3 to the extent that, if the Option Sellers or any of
them shall fail or shall be unable to perform any of their obligations under
Clause 4.2, the Buyer shall at its option (and without prejudice to any other
remedies or rights which it may have against the Option Sellers or any of them
in respect of such non-performance) cease to be liable to perform its
obligations under Clause 4.3.

4.5
Discharge of Buyer's obligations

The transfer of monies to the Company’s Bank Account by the Buyer in accordance
with Clause 4.2 shall be an absolute discharge for the Buyer of such obligation,
who shall not be concerned to see that, and shall have no liability in respect
of, the monies transferred being applied to pay the Option Sellers in accordance
with their respective entitlements.

5.
WARRANTIES

Each Option Seller warrants to the Buyer that:
(a)
at Completion, he or she will be the sole legal and beneficial owner of the
Option Shares set forth against his name in column (2) of Schedule 1, free from
all Encumbrances;

(b)
he or she has the necessary power and authority to enter into and perform this
Agreement.


6.
OPTION SELLERS' LIABILITY



8



--------------------------------------------------------------------------------





6.1
Several liability

(a)
All of the obligations of the Option Sellers under this Agreement are several
(and not joint or joint and several) and any liability of the Option Sellers
under this Agreement shall be apportioned between the Option Sellers in the
percentages shown opposite their names in column (7) of Schedule 1 (The Option
Sellers).

(b)
If any liability of one or more (but not all) of the Option Sellers is, or
becomes illegal, invalid or unenforceable in any respect, that shall not affect
or impair the liabilities of the other Option Sellers under this Agreement.

6.2
Release of Option Sellers

(a)
The Buyer may release or compromise the liability of any Option Seller or grant
time or other indulgence to any Option Seller without releasing or reducing the
liability of any other Option Seller.

(b)
Where a liability of one or more (but not all) of the Option Sellers is so
released or compromised, the remaining Option Sellers who are subject to such
obligation under the terms of this Agreement shall continue to be severally
liable for that obligation.


7.
CONFIDENTIALITY AND ANNOUNCEMENTS

7.1
Each Option Seller undertakes to the Buyer that it will not use or disclose to
any person any information (i) relating to the Company's business or financial
or other affairs; or (ii) provided to the Option Seller by or on behalf of the
Buyer or otherwise obtained in connection with this Agreement which relates to
any member of the Buyer and/ or the Buyer’s Group Companies (in either case,
“Confidential Information”), provided that nothing in this Clause 7 shall
prevent:

(a)
disclosure of Confidential Information to or at the written request of the
Buyer;

(b)
use or disclosure of Confidential Information required to be disclosed by law or
any regulatory body, provided that any Option Seller subject to such requirement
shall promptly notify the Buyer, where practicable and lawful to do so, before
disclosure occurs (as the case may be) and shall co-operate with the Buyer
regarding the timing and content of such disclosure (as the case may be) or any
action which the Buyer may reasonably elect to take to challenge the validity of
such requirement;

(c)
disclosure of Confidential Information to professional advisers on a
confidential basis for the purpose of advising any the Option Seller; or

(d)
disclosure of Confidential Information which becomes generally known other than
by a Option Seller's breach of any other provision of this Clause 7.

7.2
The Option Sellers shall not disclose the making of this Agreement or its terms
or the existence or the terms of any other agreement referred to in this
Agreement (except those matters set out in the press release in the agreed form)
without the prior consent of the Buyer unless disclosure is required by law or
the rules and requirements of any regulatory body and disclosure shall then only
be made by the Option Seller:

(a)
after it has taken all such steps as may be reasonable in the circumstances to
agree to the contents of such announcement with the Buyer before making such
announcement and provided that any such announcement shall be made only after
notice to the other party;



9



--------------------------------------------------------------------------------





(b)
to the person or persons and in the manner required by law or such regulatory
body or as otherwise agreed between the parties; and

(c)
to any tax, legal or financial advisor.

7.3
Notwithstanding the restrictions contained in Clause 7.2, the Option Sellers
shall be permitted to disclose the making of this Agreement or its terms or the
existence or the terms of any other agreement referred to in this Agreement
without the prior consent of the Buyer to a Tax Authority.

7.4
The restrictions contained in Clause 7.2 shall apply without limit of time.
Communications with investors or potential investors in any funds managed or
advised by the Buyer or its Affiliates shall not constitute disclosure for the
purpose of Clause 7.2 but shall be subject to the confidentiality provisions
contained in Clause 7.1.


8.
NOTICES

8.1
Service of notices

(a)
Any notice to be given under this Agreement must be in writing, and may be
served by hand, by pre-paid signed-for first class post or airmail to the
address given below, or to such other address as may have been notified by any
Party to the other Parties for this purpose (which shall supersede the previous
address) from the date on which notice of the new address is deemed to be served
under this Clause 8.1).

Party
Address
Buyer
401 Congress Avenue 
Suite 1850 
Austin 
TX 78701


Email Address: kgill@uplandsoftware.com
Marked for the attention of: General Counsel


With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
401 Congress Avenue
Suite 1700
Austin
TX 78701
Option Sellers’ Representative (on behalf of the Option Sellers)
Wheatlands Cottage 
Wheatlands Lane 
Newbury 
Berkshire 
RG14 6RE


Email: brad.shore@adestra.com
Marked for the attention of: Bradley Shore



10



--------------------------------------------------------------------------------







(b)
Any notice served in accordance with paragraph (a) above shall be deemed to have
been received:

(i)
if delivered by hand, at the time of delivery;

(ii)
if sent by first class post, at 9.30 am on the second clear day after the date
of posting; or

(iii)
if sent by airmail, at 9.30 am on the fifth clear day after the date of posting.

(c)
In proving receipt of any notice served in accordance with paragraph (a) above,
it shall be sufficient to show that the envelope containing the notice was
properly addressed and either delivered to the relevant address by hand or
posted as a pre-paid signed-for first class or airmail letter.

(d)
A notice given under this Clause 8 shall not be validly served if sent by email.

8.2
Option Sellers' Representative

(a)
The Option Sellers' Representative shall act on behalf of the Option Sellers in
respect of this Agreement and, in particular:

(i)
any notice or consent to be given by the Option Sellers to the Buyer under this
Agreement may be given by the Option Sellers' Representative on behalf of all
the Option Sellers, and the Buyer is not required to have regard to any notice
served by or on behalf of the Option Sellers (or any of them) by any other
person; and

(ii)
any notice to be given by the Buyer to the Option Sellers under this Agreement
shall be validly served on all the Option Sellers (or any of them) if it is
served on the Option Sellers' Representative in accordance with Clause 8.1
(Service of notices).

(b)
The Option Sellers may at any time appoint a different person to act as the
Option Sellers' Representative by written notice to the Buyer, which appointment
shall take effect from the date on which such notice is deemed to be served
pursuant to Clause 8.1 (Service of notices) or such later date as may be
specified in the notice.


9.
VOTING POWER OF ATTORNEY

Each of the Option Sellers irrevocably appoints the Buyer (acting by its
directors from time to time) as his attorney (“Attorney”), with full power to
exercise all rights in relation to the Option Shares to be sold by such Option
Seller registered in the name of that Option Seller as the Attorney in its
absolute discretion sees fit, including but not limited to:
(a)
receiving notice of, attending and voting at any general meeting of the members
of the Company, including meetings of the members of any particular class of
member, and all or any adjournments of such meetings, or signing any resolution
as registered holders of the relevant Option Shares;

(b)
completing and returning proxy cards (or equivalent), consent to short notice
and any other documents required to be signed by the registered holder of the
relevant Option Shares;



11



--------------------------------------------------------------------------------





(c)
dealing with and giving directions as to any moneys, securities, benefits,
documents, notices or other communications (in whatever form) arising by
right of the relevant Option Shares or received in connection with the relevant
Option Shares from the Company or any other person; and

(d)
otherwise executing, delivering and doing all deeds, instruments and acts in the
relevant Option Seller’s name insofar as may be done in the relevant Option
Seller's capacity as registered holder of the relevant Option Shares.


10.
GENERAL

10.1
Further assurances

Without prejudice to Clause 10.3(b), each of the Option Sellers shall do or
procure the doing of all necessary acts and/or execute or procure the execution
of all such documents necessary to transfer the Option Shares to the Buyer.
10.2
Interest

If a Party defaults in the payment when due of any sum payable under this
Agreement, that Party's liability shall be increased to include interest on such
sum from the due date until the date of actual payment (after as well as before
judgment) at a rate of 3% per annum above the base rate from time to time of
Barclays Bank plc, which interest shall accrue from day to day.
10.3
Costs and expenses

(a)
Each party shall bear its own costs and expenses in relation to the negotiations
leading up to the sale and purchase of the Option Shares and the preparation,
execution and carrying into effect of this Agreement. Each Option Seller agrees
to contribute in their pro-rata proportion to the Sellers’ Deal Costs Amount and
directs the Buyer to pay an amount equal to their pro-rata proportion of the
Sellers’ Deal Costs Amount to the Sellers’ Solicitors Account in satisfaction of
their obligation under this Clause 10.3(a).

(b)
The Buyer shall bear the cost of any stamp duty or stamp duty reserve tax
payable on the purchase of the Option Shares.

10.4
Withholdings

The Buyer shall be entitled to withhold from (or procure the withholding from)
any sum payable or consideration given to any of the Option Sellers hereunder
any amounts which are required by law to be accounted for to any relevant Tax
Authority or withheld, provided that amounts shall be withheld in respect of the
consideration referred to in Clause 3 only to the extent expressly provided for
in Clause 3.1. Any amounts so withheld shall be accounted for to the relevant
Tax Authority as soon as reasonably practical and the Buyer shall procure the
provision of such evidence of such account as each relevant Option Seller may
reasonably require.
10.5
Entire Agreement

(a)
For the purposes of this Clause, “Pre-Contractual Statement” means any
undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
Agreement or not) relating to the subject matter of this Agreement other than as
expressly set out in this Agreement.

(b)
The Parties confirm that this Agreement and any document in the Agreed Form,
represents the entire understanding, and constitutes the entire agreement of the
Parties



12



--------------------------------------------------------------------------------





in relation to its subject matter and its terms and supersedes any previous
agreement between the Parties relating to the subject matter or the terms of
this Agreement.
(c)
Each of the Parties acknowledges and agrees that in entering into this Agreement
it does not rely on any Pre-Contractual Statement.

(d)
Each of the Parties acknowledges and agrees that the only remedy available to it
for breach of this Agreement shall be for breach of contract and it shall have
no right of action against any other Party in respect of any Pre-Contractual
Statement.

(e)
This Clause 10.5 shall exclude liability for misrepresentation save that it
shall not exclude any liability for (or remedy in respect of) fraudulent
misrepresentation.

10.6
Rights of third parties

(a)
Except as expressly stated in this Agreement, this Agreement does not confer any
rights on any person or party under the Contracts (Rights of Third Parties) Act
1999.

(b)
The Parties may rescind, vary or terminate this Agreement in accordance with its
terms without the consent of or notice to any person on whom such rights are
conferred.

10.7
Variation

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each Party.
10.8
Assignment

(a)
Subject to this Clause 10.8, this Agreement shall be binding upon and enure for
the benefit of the successors and assignees of the Parties including, in the
case of individuals, their respective estates after their deaths and, subject to
any succession or assignment permitted by this Agreement, any such successor or
assignee of the Parties shall in its own right be able to enforce any term of
this Agreement.

(b)
Subject to Clause 10.8(c), no Party to this Agreement nor their successors and
assignees shall be entitled to assign their respective rights or obligations
under this Agreement without the prior written consent of the Buyer (in the case
of any of the Option Sellers) or the Option Sellers' Representative (in the case
of the Buyer).

(c)
The Buyer and its assignees may at any time: (i) assign, (including to any
lender of the Buyer or any lender to any Group Company of the Buyer and/or any
administrative or collateral agent on behalf of any such lenders as collateral
security) (ii) transfer, (iii) charge or otherwise grant security over or assign
by way of security, (iv) declare or create a trust or other interest over or (v)
deal in any other manner with the Buyer’s rights under this Agreement, provided
that the liability of the Option Sellers as a result of any of the foregoing
actions shall be no more than it would have been to the Buyer had such foregoing
actions not taken place.Remedies

(d)
The rights and remedies conferred on any Party by, or pursuant to, this
Agreement are cumulative and are in addition, and without prejudice, to all
other rights and remedies otherwise available to such Party at law.



13



--------------------------------------------------------------------------------





10.9
Waiver

A waiver of a breach of any of the terms of this Agreement or a default under
this Agreement does not constitute a waiver of any other breach or default and
shall not affect the other terms of this Agreement.
10.10
Severance

(a)
If any provision of this Agreement is held to be invalid or unenforceable by any
judicial or other competent authority, all other provisions of this Agreement
will remain in full force and effect and will not in any way be impaired.

(b)
If any provision of this Agreement is held to be invalid or unenforceable but
would be valid or enforceable if some part of the provision were deleted or
amended, the provision in question will apply with the minimum modifications
necessary to make it valid and enforceable.

10.11
Counterparts

This Agreement may be executed in any number of counterparts, and by the Parties
on separate counterparts, each of which, when executed and delivered, shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement in Portable Document Format (PDF) shall be
effective as delivery of a manually executed original counterpart of this
Agreement.
10.12
Govering Law and Jurisdiction

(a)
This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement (including its formation) is governed by and
shall be construed in accordance with the law of England and Wales.

(b)
Each Party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England over any claim, dispute or controversy (whether contractual or
non-contractual) arising under or in connection with this Agreement or the legal
relationships established by this Agreement (including its formation).

(c)
Each Party irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Agreement being served on
it in accordance with the provisions of this Agreement relating to service of
notices. Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by law.

10.13
Company as a party

The Company is a Party only for the purposes of receiving directions in relation
to the making and receiving of payments pursuant to Clauses 3 and 4.
This Agreement is entered into by the Parties as a deed, and is delivered and
takes effect on the date written at the beginning of this Agreement.




    




14



--------------------------------------------------------------------------------








EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Carl
Alder under a power of attorney dated 26/11/.2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Gerardo
Amaya Chacun under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Robert
Amos under a power of attorney dated 27/11/.2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Caley
Barnacle under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Claire
Barnes under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Robert
Blanas under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Martin
Bolsover under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Helen
Bowyer under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for John
Brandt under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



15



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Eleanor
Brown under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Karen
Bryan under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Robert
Carpenter under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Grant
Carroll under a power of attorney dated 27/11//2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Suzy
Carter-Kent under a power of attorney dated 30/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Stuart
Chappell under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Michael
Cosier under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for David
Cranwell under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Matthew
Cutbush under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



16



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Daniel
Daly under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Jefferson
Davis under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Victoria
Dier under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith

EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Thomas
Dixon under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith

EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Stephen
Doyle under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Paul Dyke
under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Stephanie
Edwards under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Beatriz
Escobero Municio under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Katie
Evans under a power of attorney dated 4/12/2018
 /s/ Henry Hyder-Smith



17



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Lisa
Finfer under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Bailey
Fisher under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Melissa
Fisher under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith




EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Matthew
Flaherty under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Peter
Flanigan under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Matthew
Frankum under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Ashika
Gathani under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Eleanor
Gosling under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Ryan
Grace under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



18



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Anna
Grieve under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Robert
Halliday under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Daniel
Hewitt under a power of attorney dated 29/11/.2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Brendan
Hobbs under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Robert
Hollier under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Yubiri
Hopper-Davies under a power of attorney dated 5/12/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Aimee
Howell under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith
 
 


EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Tondi
Humba under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Eric
Humphrey under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



19



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Anthony
Humphreys under a power of attorney dated 3/12/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Sophie
Jenkins under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Jonathon
(Tristam) Jones under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Lisa
Jones under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Angel
Justo under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith
 
 




EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Elizabeth
Kavanagh under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Alison
Keys under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Connor
Kirk under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Sabrina
Klinger under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



20



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Nicole
Lam under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for John
Lester under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Bradley
Margerrison under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Jamie
Marr under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Antonio
Marshall under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Joe
Matthews under a power of attorney dated 4/12/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Toby
Mclelland-Taylor under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Adam
Miller under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for
Christopher Milway under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



21



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Alexandra
Mocanu under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith
 
 


EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Roberta
Montague under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Alison
Moore under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Jonathon
Moore under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Ellys
Moyes under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Parisha
Nagar under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Lee
Needle under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Emma
Newton under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Charlotte
O'Halloran under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



22



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Willard
(Skip) O'Neill under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Elisabeth
Penhearow under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Thomas
Perry under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Timothy
Perry under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Thomas
Pickup under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith
 
 




EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Joanna
Pilot under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Matthew
Powell under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Rebecca
Powell under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Victoria
Preston under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



23



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for
Thavanpreet Kaur Rayat under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Annabel
Reeve under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Lee
Robertson under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Aaron
Rowe under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Peter
Rylands under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Michael
Soloman under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Bruno
Schoeps under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Colin
Sims under a power of attorney dated 30/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Elizabeth
Smith under a power of attorney dated 4/12/2018
 /s/ Henry Hyder-Smith



24



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Lisa
Snuggs under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for
Jacqueline Songco under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Natalie
Stephenson-Wood under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for David
Stevenson under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Richard
Stout under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Jack
Taylor under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Gareth
Thomas under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for George
Tompkins under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



25



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Immanuel
Ward under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith
 






EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Sean Webb
under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Mark
Webster under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Ceri
Weeks under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Julia
Weller under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Richard
Whaley under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Nicola
Wong under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Spencer
Wood under a power of attorney dated 28/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Danielle
Woolley under a power of attorney dated 29/11/2018
 /s/ Henry Hyder-Smith



26



--------------------------------------------------------------------------------







EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Craig
Worth under a power of attorney dated 27/11/2018
 /s/ Henry Hyder-Smith



EXECUTED as a DEED by Henry Hyder-Smith as duly appointed attorney for Kristina
Wright under a power of attorney dated 26/11/2018
 /s/ Henry Hyder-Smith

Each of the above signatures has been applied in the presence of:
 
 
Witness Signature:
/s/ Dan Thomas
 
 
Witness Name:
DanThomas
 
 
Witness Address:
71 Headley Way
Headington
Oxford
OX3 7SR



27



--------------------------------------------------------------------------------







EXECUTED as a DEED by
POWERSTEERING SOFTWARE LIMITED:
)
)


/s/ John McDonald
   
 Director




in the presence of:
 
   
 Witness /s/ Stephanie Deadmon


Witness name:
Witness address:




 Stephanie Deadmon
401 Congress Ave., Ste 1850
Austin, TX 78701
   











28



--------------------------------------------------------------------------------







EXECUTED as a DEED by
ADESTRA LIMITED:
)
)




   
 Director




in the presence of:
 
   
 Witness


Witness name:
Witness address:




   
   
   
   







29

